85143: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-27451: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85143


Short Caption:RIVES, M.D. VS. DIST. CT. (FARRIS)Court:Supreme Court


Related Case(s):80271, 81052


Lower Court Case(s):Clark Co. - Eighth Judicial District - A739464Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerBarry James Rives, M.D.Patricia Egan Daehnke
							(Collinson, Daehnke, Inlow & Greco)
						Thomas J. Doyle
							(Schuering Zimmerman & Doyle LLP)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Brigette E. Foley-Peak
							(Collinson, Daehnke, Inlow & Greco)
						A. William Maupin
							(Flynn Giudici)
						


PetitionerLaparoscopic Surgery of Nevada, LLCPatricia Egan Daehnke
							(Collinson, Daehnke, Inlow & Greco)
						Thomas J. Doyle
							(Schuering Zimmerman & Doyle LLP)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Brigette E. Foley-Peak
							(Collinson, Daehnke, Inlow & Greco)
						A. William Maupin
							(Flynn Giudici)
						


Real Party in InterestPatrick FarrisMicah S. Echols
							(Claggett & Sykes Law Firm)
						George F. Hand
							(Hand Page Sullivan Martin, LLC)
						Kimball J. Jones
							(Bighorn Law/Las Vegas)
						Jacob G. Leavitt
							(Bighorn Law/Las Vegas)
						


Real Party in InterestTitina FarrisMicah S. Echols
							(Claggett & Sykes Law Firm)
						George F. Hand
							(Hand Page Sullivan Martin, LLC)
						Kimball J. Jones
							(Bighorn Law/Las Vegas)
						Jacob G. Leavitt
							(Bighorn Law/Las Vegas)
						


RespondentJoanna Kishner


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


09/26/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


08/10/2022Filing FeePetition Filing Fee Paid. $250.00 from LGE Chartered.  E-Payment Ref. no. 22081029492863. (SC)


08/10/2022Petition/WritFiled Petition for Writ of Mandamus. (SC)22-25034




08/10/2022AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)22-25035




08/10/2022AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)22-25036




08/10/2022AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)22-25038




08/16/2022Notice/IncomingFiled Petitioners' Notice Regarding Status of District Court Motion for Stay. (SC)22-25564




08/22/2022Notice/IncomingFiled Petitioners' Notice of Association of Counsel. (SC)22-26087




08/23/2022MotionFiled Petitioners' Emergency Motion Under NRAP 27(e) for Stay Pending Writ Proceeding. (SC)22-26309




08/24/2022MotionFiled Real Parties in Interests' Opposition to Petitioners' Emergency Motion Under NRAP 27(e) for Stay Pending Writ Proceeding. (SC)22-26503




08/25/2022MotionFiled Petitioners' Reply in Support of Emergency Motion for Stay. (SC)22-26517




08/30/2022MotionFiled Petitioner's Supplement to Emergency Motion for Stay. (SC)22-27171




08/30/2022MotionFiled Real Parties in Interest's Response to Petitioners' Supplement to Emergency Motion Under NRAP 27(e) for Stay Pending Writ Proceeding. (SC)22-27261




08/31/2022Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." fn1 [Given the order, petitioners' Emergency Motion Under NRAP 27(e) for Stay Pending Writ Proceeding is denied as moot.]  RP/JH/LS. (SC)22-27451





Combined Case View